Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the original filing of 2 July 2021 and the preliminary amendment filed 7 January 2022.  Claims 2-3, 6-8, 10, 15-20 have been amended.  Claims 1-20 are pending and have been considered below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,074,117 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because, though Claim 1 of U.S. Patent No. 11,074,117 B2 includes additional limitations and is, therefore, narrower than Claim 1 of the instant application, the limitations of Claim 1 of U.S. Patent No. 11,074,117 B2 include an obvious variation of each and every limitation of Claim 1 of the instant application.
Claim 8 of the instant application is directed to a terminal and includes similar limitation of Claim 8 of U.S. Patent No. 11,074,117 B2.  Claim 15 of the instant application is directed to a non-transitory computer readable medium and includes similar limitation of Claim 18 of U.S. Patent No. 11,074,117 B2.  Because Claim 8 and 15 include similar limitations as the limitations of Claim 1, Claims 8 and 15 of the instant application are similarly rejected on the ground of nonstatutory double patenting over Claim 1 of U.S. Patent No. 11,074,117 B2.
Claims 2-7 of the instant application are directed to obvious variations of Claims 2-7 of U.S. Patent No. 11,074,117 B2, and Claims 9-14 of the instant application are directed to obvious variations of Claims 9-12 and 14-15 of U.S. Patent No. 11,074,117 B2, and Claims 16-17 of the instant application are directed to obvious variations of Claims 19-20 of U.S. Patent No. 11,074,117 B2, therefore, Claims 2-7, 9-14, and Claims 16-17 of the instant application are similarly rejected on the ground of nonstatutory double patenting over Claims 2-7,  9-12 and 14-15, and 19-20 respectively of U.S. Patent No. 11,074,117 B2.

Instant Application 17/367,164
U.S. Patent No. 11,074,117 B2
1. A copying and pasting method, applied to a user equipment, the method comprising: obtaining a first to-be-recognized fingerprint related to a touch operation; in response to determining the first to-be-recognized fingerprint is a first preset fingerprint, copying a target content from a touchscreen without invoking a menu comprising a copying option; and in response to obtaining a pasting instruction, pasting the copied target content into a target area of the touchscreen.
1. A copying and pasting method, applied to a user equipment, the method comprising: obtaining a first to-be-recognized fingerprint; determining that the first to-be-recognized fingerprint is a first preset fingerprint; in accordance with determining the first to-be-recognized fingerprint is the first preset fingerprint, selecting copied content from a to-be-processed interface based on a touch operation acting on a touchscreen; pasting the copied content into a target area in response to obtaining a pasting instruction; and clearing the copied content in response to detecting a slide operation in a non-pastable area of the to-be-processed interface, wherein detecting the slide operation is one of the following: i. detecting a speed at which a touch object moves to a side of the screen is greater than a preset speed; or ii. detecting a double-tapping operation acting on an editable area of the to-be-processed interface.
2. The method according to claim 1, wherein obtaining the first to-be-recognized fingerprint related to the touch operation comprises: in accordance with determining the touch operation is detected, obtaining, by using a fingerprint sensor, a fingerprint used for the touch operation; and using the fingerprint used for the touch operation as the first to-be-recognized fingerprint.
2. The method according to claim 1, wherein obtaining the first to-be-recognized fingerprint comprises: determining that a touch operation is detected on the touchscreen; in accordance with determining the touch operation is detected, obtaining, by using a fingerprint sensor, a fingerprint used for the touch operation; and using the fingerprint used for the touch operation as the first to-be-recognized fingerprint.
3. The method according to claim 1, wherein obtaining the first to-be-recognized fingerprint related to the touch operation comprises: detecting the touch operation acting on the touchscreen; determining that an operation area of the touch operation is an interface of a preset application program or is an preset area of the touchscreen; in accordance with determining the operation area is the interface or the preset area, awakening a fingerprint sensor; and obtaining, by using the fingerprint sensor, a fingerprint used for the touch operation, and using the fingerprint used for the touch operation as the first to-be-recognized fingerprint.
3. The method according to claim 1, wherein obtaining the first to-be-recognized fingerprint comprises: detecting a touch operation acting on the touchscreen; determining that an operation area of the touch operation is an interface of a preset application program run on a foreground; in accordance with determining the operation area is the interface, awakening a fingerprint sensor; and obtaining, by using the fingerprint sensor, a fingerprint used for the touch operation, and using the fingerprint used for the touch operation as the first to-be-recognized fingerprint.
4. The method according to claim 1, wherein the touch operation comprises a first tapping operation and a second tapping operation, and wherein in response to determining the first to-be-recognized fingerprint is the first preset fingerprint, copying a target content from a touchscreen without invoking a menu comprising a copying option comprises: selecting a first tapping location from an area in which the first tapping operation is in contact with the touchscreen; selecting a second tapping location from an area in which the second tapping operation is in contact with the touchscreen; copying the target content without invoking a menu comprising a copying option, in accordance with determining a fingerprint used for the first tapping operation is the first preset fingerprint and a fingerprint used for the second tapping operation is the first preset fingerprint, wherein the target content is a content between the first tapping location and the second tapping location.
4. The method according to claim 1, wherein the touch operation comprises a first tapping operation and a second tapping operation, and wherein selecting copied content from the to-be-processed interface based on the touch operation acting on the touchscreen comprises: selecting a first tapping location from an area in which the first tapping operation is in contact with the touchscreen, wherein the first to-be-recognized fingerprint is a fingerprint used for the first tapping operation; obtaining the second tapping operation after it is detected that the first tapping operation ends; determining that a fingerprint used for the second tapping operation is a second preset fingerprint; in accordance with determining the fingerprint is the second preset fingerprint, selecting a second tapping location from an area in which the second tapping operation is in contact with the touchscreen, wherein the second preset fingerprint is the same as the first preset fingerprint; determining that content to associated with the first tapping location and content to associated with the second tapping location both belong to the to-be-processed interface; and in accordance with determining that the contents belong to the to-be-processed interface, selecting the copied content from the to-be-processed interface based on the first tapping location and the second tapping location.








5. The method according to claim 1, wherein the touch operation comprises a plurality of slide operations and using content associated with the plurality of slide operations as the target content.
5. The method according to claim 1, wherein selecting copied content from the to-be-processed interface based on the touch operation acting on the touchscreen comprises: determining that the touch operation comprises a plurality of slide operations and the plurality of slide operations act on the to-be-processed interface; and in accordance with determining the touch operation comprises the plurality of slide operations which act on the to-be-processed interface, using content associated with the plurality of slide operations as the copied content.
6. The method according to claim 1, wherein obtaining the pasting instruction comprises: detecting, after the touch operation ends, another touch operation acting on the target area; determining a time length for which the another touch operation has been in contact with the touchscreen reaches a preset time length; in accordance with determining the time length reaches a preset time length, displaying an operation menu comprising a pasting option; and obtaining the pasting instruction in response to the pasting option being selected.
6. The method according to claim 1, wherein obtaining the pasting instruction comprises: detecting, after the touch operation ends, one more touch operation acting on the target area; determining a time length for which the one more touch operation has been in contact with the touchscreen reaches a preset time length; in accordance with determining the time length reaches a preset time length, displaying an operation menu comprising a pasting option; determining that the pasting option is selected; and in accordance with determining the pasting option is selected, obtaining the pasting instruction.
7. The method according to claim 1, wherein obtaining the pasting instruction comprises: detecting, after the touch operation ends, another touch operation acting on the target area; and obtaining the pasting instruction in response to determining that a fingerprint used for the another touch operation is a second preset fingerprint.
7. The method according to claim 1, wherein obtaining the pasting instruction comprises: detecting, after the touch operation ends, one more touch operation acting on the target area; determining that a fingerprint used for the one more touch operation is the second preset fingerprint; and in accordance with determining that the fingerprint is the second preset fingerprint, obtaining the pasting instruction.
8. A terminal comprising: a touchscreen, a processor, a memory, and a fingerprint sensor, all of which are connected by a bus, wherein the touchscreen is configured to detect a touch operation, wherein the fingerprint sensor is configured to detect a fingerprint corresponding to the touch operation, and wherein the memory is configured to store a processor-executable program which when executed by the processor causes the processor to: obtain a first to-be-recognized fingerprint associated with the touch operation; in response to determining the first to-be-recognized fingerprint is the first preset fingerprint, copy a target content from a touchscreen without invoking a menu comprising a copying option; and in response to obtaining a pasting instruction, paste the copied target content into a target area of the touchscreen.
8. User equipment comprising: a touchscreen, a processor, a memory, and a fingerprint sensor, all of which are connected by a bus; wherein the touchscreen is configured to detect a touch operation; wherein the fingerprint sensor is configured to detect a fingerprint used for the touch operation; wherein the memory is configured to store a processor-executable program which causes the processor to perform: obtaining a first to-be-recognized fingerprint; determining that the first to-be-recognized fingerprint is a first preset fingerprint; in accordance with determining that the first to-be-recognized fingerprint is the first preset fingerprint, selecting, copied content from a to-be-processed interface based on a touch operation acting on a touchscreen; and after selecting the copied content from the to-be-processed interface based on the touch operation acting on the touchscreen: (a) obtaining a pasting instruction and pasting the copied content into a target area according to the pasting instruction; or (b) detecting a slide operation in a non-pastable area of the to-be-processed interface and clearing the copied content in response to detecting the slide operation, wherein detecting the slide operation includes one of the following: i. determining that a speed at which a touch object moves to a side of the screen is greater than a preset speed is detected; or ii. determining a double-tapping operation acting on an editable area of the to-be-processed interface is detected.
9. The terminal according to claim 8, wherein the fingerprint sensor is disposed below the touchscreen.
9. The user equipment according to claim 8, wherein the fingerprint sensor is disposed below the touchscreen.
10. The terminal according to claim 8, wherein the processor is further configured to: in accordance with determining the touch operation is detected, obtain, by using a fingerprint sensor, a fingerprint used for the touch operation; and use the fingerprint as the first to-be-recognized fingerprint.
10. The user equipment according to claim 8, wherein the processor is further configured to perform: determining that a touch operation acting on the touchscreen is detected; in accordance with determining that the touch operation is detected, obtaining, by using the fingerprint sensor, a fingerprint used for the touch operation; and using the fingerprint used for the touch operation as the first to-be-recognized fingerprint.
11. The terminal according to claim 8, wherein the processor is further configured to: detect the touch operation acting on the touchscreen; determine that an operation area of the touch operation is an interface of a preset application program or is an preset area of the touchscreen; in accordance with determining the operation area is the interface or the preset area, awaken a fingerprint sensor; and obtain, by using the fingerprint sensor, a fingerprint used for the touch operation, and using the fingerprint used for the touch operation as the first to-be-recognized fingerprint.
11. The user equipment according to claim 8, wherein the processor is further configured to perform: detecting a touch operation acting on the touchscreen; determining that an operation area of the touch operation is an interface of a preset application program run on a foreground; in accordance with determining that the operation area is the interface, awakening a fingerprint sensor; and obtaining, by using the fingerprint sensor, a fingerprint used for the touch operation, and using the fingerprint used for the touch operation as the first to-be-recognized fingerprint.
12. The terminal according to claim 8, wherein the touch operation comprises a first tapping operation and a second tapping operation, and the processor is further configured to: select a first tapping location from an area in which the first tapping operation is in contact with the touchscreen; select a second tapping location from an area in which the second tapping operation is in contact with the touchscreen; copy the target content without invoking a menu comprising a copying option, in accordance with determining a fingerprint used for the first tapping operation is the first preset fingerprint and a fingerprint used for the second tapping operation is the first preset fingerprint, wherein the target content is a content between the first tapping location and the second tapping location.

12. The user equipment according to claim 8, wherein the touch operation comprises a first tapping operation and a second tapping operation, and the processor is further configured to perform: selecting a first tapping location from an area in which the first tapping operation is in contact with the touchscreen, wherein the first to-be-recognized fingerprint is a fingerprint used for the first tapping operation; obtaining the second tapping operation after it is detected that the first tapping operation ends; determining that a fingerprint used for the second tapping operation is a second preset fingerprint; in accordance with the determining that the fingerprint is the second preset fingerprint, selecting a second tapping location from an area in which the second tapping operation is in contact with the touchscreen, wherein the second preset fingerprint is the same as the first preset fingerprint; determining that content associated with the first tapping location and content associated with the second tapping location both belong to the to-be-processed interface; and in accordance with determining that the contents belong to the to-be-processed interface, selecting, the copied content from the to-be-processed interface based on the first tapping location and the second tapping location.
13. The terminal according to claim 8, wherein the processor is further configured to: detect, after the touch operation ends, another touch operation acting on the target area; determine a time length for which the another touch operation has been in contact with the touchscreen reaches a preset time length; in accordance with determining the time length reaches a preset time length, display an operation menu comprising a pasting option; and obtain the pasting instruction when the pasting option is selected.
14. The user equipment according to claim 8, wherein the processor is further configured to perform: detecting, after the touch operation ends, one more touch operation acting on the target area; determining that a time length for which the one more touch operation has been in contact with the touchscreen reaches a preset time length; in accordance with determining that the time length reaches the preset time length, displaying an operation menu comprising a pasting option; and obtaining the pasting instruction when the pasting option is selected.
14. The terminal according to claim 8, wherein the processor is further configured to: detect, after the touch operation ends, another touch operation acting on the target area; and obtain the pasting instruction when determining that a fingerprint used for the another touch operation is a second preset fingerprint.
15. The user equipment according to claim 8, wherein the processor is further configured to perform: detecting, after the touch operation ends, one more touch operation acting on the target area; determining that a fingerprint used for the one more touch operation is the second preset fingerprint; and in accordance with determining that the fingerprint is the second preset fingerprint, obtaining the pasting instruction.
15. A non-transitory computer readable medium storing instructions which, when executed by a processor, configure the processor to provide at least the following operations: obtaining a first to-be-recognized fingerprint related to a touch operation; in response to determining the first to-be-recognized fingerprint is the first preset fingerprint, copying a target content from a touchscreen without invoking a menu comprising a copying option; and in response to obtaining a pasting instruction, pasting the copied target content into a target area of the touchscreen.  
18. A non-transitory, computer readable medium storing instructions, that, when executed by a processor, configure the processor to provide at least the following operations: obtaining a first to-be-recognized fingerprint; determining that the first to-be-recognized fingerprint is a first preset fingerprint; selecting copied content from a to-be-processed interface in response to a touch operation acting on a touchscreen; pasting the copied content into a target area in response to obtaining a pasting instruction; and clearing the copied content in response to detecting a slide operation in a non-pastable area of the to-be-processed interface, wherein detecting the slide operation is one of the following: i. detecting a speed at which a touch object moves to a side of the screen is greater than a preset speed; or ii. detecting a double-tapping operation acting on an editable area of the to-be-processed interface.
16. The non-transitory computer readable medium according to claim 15, wherein the processor is further configured to: in accordance with determining the touch operation is detected, obtain, by using a fingerprint sensor, a fingerprint used for the touch operation; and use the fingerprint, which is used for the touch operation, as the first to-be-recognized fingerprint.  
19. The non-transitory, computer readable medium according to claim 18, wherein obtaining the first to-be-recognized fingerprint comprises: obtaining a fingerprint used for the touch operation in response to detecting a touch operation the touchscreen; and using the fingerprint used for the touch operation as the first to-be-recognized fingerprint.
17. The non-transitory computer readable medium according to claim 15, wherein the processor is further configured to: detect the touch operation acting on the touchscreen; determine that an operation area of the touch operation is an interface of a preset application program or is an preset area of the touchscreen; in accordance with determining the operation area is the interface or the preset area, awaken a fingerprint sensor; and obtain, by using the fingerprint sensor, a fingerprint used for the touch operation, and using the fingerprint used for the touch operation as the first to-be-recognized fingerprint.

20. The non-transitory, computer readable medium according to claim 18, wherein obtaining the first to-be-recognized fingerprint comprises: detecting a touch operation acting on the touchscreen; determining that an operation area of the touch operation is an interface of a preset application program run on a foreground; in accordance with determining the operation area is the interface, awakening a fingerprint sensor; and obtaining a fingerprint used for the touch operation, and using the fingerprint used for the touch operation as the first to-be-recognized fingerprint.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyakawa (US 2017/0255771 A1) in view of Yoon et al. (US 2015/0220767 A1).

Claim 1. Miyakawa discloses a … method, applied to a user equipment, the method comprising: 
obtaining a first to-be-recognized fingerprint related to a touch operation, obtaining a fingerprint on the screen of a device (P 0100); 
in response to determining the first to-be-recognized fingerprint is a first preset fingerprint, authenticating the fingerprint on the screen of a device (P 0100), 
in response to obtaining a[n] … instruction [performing an operation], a gesture vector is compared to pattern of a finger input on the screen (P 0054) a determination is made whether or not the gesture vector specified by the input operation to the screen matches any of the gesture vectors registered in a gesture table (P 0062) the operation for the user authentication and the operation (for selecting the application) to be activated is realized without transitioning the screen (P 0158) based on authentication of a user fingerprint.  

Miyakawa does not disclose a copying and pasting method; copying a target content from a touchscreen without invoking a menu comprising a copying option; and … a pasting instruction, pasting the copied target content into a target area of the touchscreen, as disclosed in the claims.  However, in the same field of invention, Yoon discloses a first electronic device and a second electronic device connected through a communication interface, wherein the first electronic communication device and the second electronic device may be the same (type) of device (P 0046), when transmitting information about the first gesture to the first electronic device, the second electronic device includes and transmits attribute information of contents displayed on the display of the second electronic device, when a designated function based on the first gesture on the screen of the second device and the second gesture on the screen of the first device is an operation of selecting and copying contents displayed on the display of the second device; the first electronic device determines whether to display the above-described contents on the display of the first device based on fingerprint information received from the second electronic device and/or fingerprint information acquired in a process of detecting the second gesture (P 0117, Fig. 7A) Though the first and second screens in Yoon are for separate devices, in Fig. 7A, the devices are adjacent to each other and the copy and paste (display) operation from one screen to the other screen operates the same as on a single screen of a single device.  Therefore, considering the teachings of Miyakawa and Yoon, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine a copying and pasting method; copying a target content from a touchscreen without invoking a menu comprising a copying option; and … a pasting instruction, pasting the copied target content into a target area of the touchscreen with the teachings of Miyakawa with the motivation to allow Miyakawa to be more flexible by adding a well-known operation to the operations supported on the user’s device and the Supreme Court in KSR International Co. v.  Teleflex Inc. identified applying a known technique to a known device (method, or product) ready for improvement to yield predictable results as a rationale to support a conclusion of obviousness which is consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.
	
Claim 2. Miyakawa and Yoon disclose the method according to claim 1, and Miyakawa further discloses wherein obtaining the first to-be-recognized fingerprint related to the touch operation comprises: in accordance with determining the touch operation is detected, obtaining, by using a fingerprint sensor, a fingerprint used for the touch operation; and using the fingerprint used for the touch operation as the first to-be-recognized fingerprint, the security deciding unit decides whether or not the user authentication succeeds, based on the information (the feature of the fingerprint) extracted by the biometric authentication sensing unit or the information (the pattern of a finger operation input to the screen of the liquid crystal touch panel 107) acquired by the touch panel detecting unit (P 0047) gesture information is stored (P 0053) obtaining a fingerprint on the screen of a device (P 0100), the fingerprint is part of the gesture (P 0109) It is clear that the fingerprint must be stored in order for the security deciding unit authentic the fingerprint.  

Claim 3. Miyakawa and Yoon disclose the method according to claim 1, and Miyakawa further discloses wherein obtaining the first to-be-recognized fingerprint related to the touch operation comprises: detecting the touch operation acting on the touchscreen; determining that an operation area of the touch operation is an interface of a preset application program or is an preset area of the touchscreen; in accordance with determining the operation area is the interface or the preset area, awakening a fingerprint sensor; and obtaining, by using the fingerprint sensor, a fingerprint used for the touch operation, and using the fingerprint used for the touch operation as the first to-be-recognized fingerprint, an operation for a user to select an application (P 0049) when the endpoint of a gesture is an activation operation endpoint (P 0080) the fingerprint authentication device performs user authentication (P 0081) based upon a gesture (after fingerprint authentication) an operation is activated (P 0105) such as transitioning to an application screen (P 0108) It is clear that the fingerprint authentication function is not executed until it is needed.  

Claim 4. Miyakawa and Yoon disclose the method according to claim 1, and Miyakawa discloses the finger gesture can be a tapping gesture and the application selection and the fingerprint authentication may be performed, and the position of the application selection and the position of the fingerprint authentication may be made the same (P 0109) and Yoon discloses first and second gestures determine the content to be copied and the place where the copied content will be displayed (P 0017).  Therefore, considering the teachings of Miyakawa and Yoon, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine wherein the touch operation comprises a first tapping operation and a second tapping operation, and wherein in response to determining the first to-be-recognized fingerprint is the first preset fingerprint, copying a target content from a touchscreen without invoking a menu comprising a copying option comprises: selecting a first tapping location from an area in which the first tapping operation is in contact with the touchscreen; selecting a second tapping location from an area in which the second tapping operation is in contact with the touchscreen; copying the target content without invoking a menu comprising a copying option, in accordance with determining a fingerprint used for the first tapping operation is the first preset fingerprint and a fingerprint used for the second tapping operation is the first preset fingerprint, wherein the target content is a content between the first tapping location and the second tapping location with the teachings of Miyakawa and Yoon with the motivation to allow Miyakawa to be more flexible by adding a well-known operation to the operations supported on the user’s device by allowing the user to conveniently tap content and then tap the location to paste the content and the Supreme Court in KSR International Co. v.  Teleflex Inc. identified applying a known technique to a known device (method, or product) ready for improvement to yield predictable results as a rationale to support a conclusion of obviousness which is consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.

Claim 5. Miyakawa and Yoon disclose the method according to claim 1, and Yoon further discloses while the touch of the input means is maintained, the electronic device drags while crossing the first fingerprint detecting area and sequentially inputs drag and touch release operations to a designated location of the display of the second electronic device (P 0116).  Therefore, considering the teachings of Miyakawa and Yoon, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine wherein the touch operation comprises a plurality of slide operations and using content associated with the plurality of slide operations as the target content with the teachings of Miyakawa and Yoon with the motivation to allow Miyakawa to be more flexible by adding a well-known operation to the operations supported on the user’s device by allowing the user to conveniently drag the content to the location to paste the content and the Supreme Court in KSR International Co. v.  Teleflex Inc. identified applying a known technique to a known device (method, or product) ready for improvement to yield predictable results as a rationale to support a conclusion of obviousness which is consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.

Claim 6. Miyakawa and Yoon disclose the method according to claim 1, and Miyakawa discloses based upon a gesture (after fingerprint authentication) an operation is activated (P 0105) such as transitioning to an application screen (P 0108) and Yoon further discloses when moving contents displayed in the second area to which a second security attribute is set to the first area to which a first security attribute is set, if security is authenticated with acquired fingerprint information according to security setting information of selected contents, the electronic device 101 applies the first security attribute, and, at a time point that calls selected contents displayed in the second area according to a second security attribute, in a state of requesting an input of designated fingerprint information (e.g., fingerprint information of an index finger), when movement of the selected contents is determined to the first area to which the first security attribute is applied, at a time point of calling the selected contents, the electronic device changes security setting information to call the selected contents instead of requesting an input of designated fingerprint information (e.g., fingerprint information of an index finger) (P 0092).  Therefore, considering the teachings of Miyakawa and Yoon, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine wherein obtaining the pasting instruction comprises: detecting, after the touch operation ends, another touch operation acting on the target area; determining a time length for which the another touch operation has been in contact with the touchscreen reaches a preset time length; in accordance with determining the time length reaches a preset time length, displaying an operation menu comprising a pasting option; and obtaining the pasting instruction in response to the pasting option being selected with the teachings of Miyakawa and Yoon with the motivation to allow Miyakawa to be more flexible by adding a well-known operation to the operations supported on the user’s device by allowing the user to conveniently select from a menu to paste the content to the location and the Supreme Court in KSR International Co. v.  Teleflex Inc. identified applying a known technique to a known device (method, or product) ready for improvement to yield predictable results as a rationale to support a conclusion of obviousness which is consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.

Claim 7. Miyakawa and Yoon disclose the method according to claim 1, and Miyakawa further discloses the finger gesture can be a tapping gesture and the application selection and the fingerprint authentication may be performed, and the position of the application selection and the position of the fingerprint authentication may be made the same (P 0109).  Therefore, considering the teachings of Miyakawa and Yoon, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine wherein obtaining the pasting instruction comprises: detecting, after the touch operation ends, another touch operation acting on the target area; and obtaining the pasting instruction in response to determining that a fingerprint used for the another touch operation is a second preset fingerprint with the teachings of Miyakawa and Yoon with the motivation to allow Miyakawa to be more flexible by adding a well-known operation to the operations supported on the user’s device by allowing the user to conveniently tap content and then tap the location to paste the content and the Supreme Court in KSR International Co. v.  Teleflex Inc. identified applying a known technique to a known device (method, or product) ready for improvement to yield predictable results as a rationale to support a conclusion of obviousness which is consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.

Claim(s) 8, 10, 11, 12, 13, 14 is/are directed to terminal (comprising: a touchscreen, a processor, a memory, and a fingerprint sensor) claim(s) similar to the method claim(s) of Claim(s) 1, 2, 3, 4, 6, 7 and is/are rejected with the same rationale.

Claim 9. Miyakawa and Yoon disclose the terminal according to claim 8, and Miyakawa further discloses wherein the fingerprint sensor is disposed below the touchscreen, the fingerprint authenticating device is mounted on the home button below the touch panel (P 0034, Fig 5A).  

Claim(s) 15, 16, 17, 18, 19, 20 is/are directed to non-transitory computer readable medium claim(s) similar to the method claim(s) of Claim(s) 1, 2, 3, 4, 6, 7 and is/are rejected with the same rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HEFFINGTON whose telephone number is (571)270-1696. The examiner can normally be reached 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.H/Examiner, Art Unit 2177                                                                                                                                                                                                        12/14/2022

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177